Citation Nr: 0734693	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) following a remand from the Court of Appeals for 
Veterans Claims (Court).  The Board previously denied the 
claim in a decision dated in August 2004.  This matter was 
originally on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in December 2002; a 
transcript is of record. 

In October 2007, the Board received additional evidence in 
the form of an opinion from Dr. J.M.; this evidence had not 
been considered by the RO.  The veteran has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).  Consequently, the Board may proceed with the 
adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran is 
diagnosed with schizophrenia and that the disorder began 
during the veteran's active duty service.


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).    The 
duty to assist and to notify arises upon receipt of a 
complete or substantially complete application for benefits.  
Id.  For reasons explained more fully below, the Board is 
granting the veteran's claim for service connection in its 
entirety.  Further discussion of the VCAA is unnecessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran contends that his psychiatric condition first 
manifest while he was on active duty service.  In his VA Form 
9, which was dated in March 2002, the veteran asserted that 
he was discharged because of this condition.  

The medical evidence in the record consists of the veteran's 
service medical records, a summary letter from Baton Rouge 
Mental Health Center, VA examination reports dated in July 
1979 and July 2003, and an opinion report from Dr. J.M.  The 
veteran's service medical records are negative for 
complaints, treatment, or a diagnosis of any psychiatric 
disorders.  There is also no record of treatment or a 
diagnosis for many years after the veteran's discharge.  The 
earliest record of mental health treatment was in July 1973, 
when according to R.K. of the Baton Rouge Mental Health 
Center, the veteran was admitted and ultimately diagnosed 
with schizophrenia, chronic undifferentiated type.  A summary 
of the veteran's treatment there was included in a November 
1979 letter.  Similar findings were noted in the July 1979 VA 
examination report.

Current mental health findings are included in the July 2003 
VA examination report and in the opinion report from Dr. J.M, 
which was dated in October 2007.   In the VA examination 
report, Dr. D.M. discussed the veteran's history as found in 
his claims file, including the initial mental health 
evaluation in July 1973 and the diagnosis for chronic 
undifferentiated schizophrenia.  Dr. D.M. discussed the 
veteran's history and his own examination findings and 
diagnosed anxiety, not otherwise specified, on Axis I.  Dr. 
D.M. also stated that "anxiety with stress was not a 
psychiatric disorder" and that the veteran's somatic 
expression of anxiety was lifelong, had pre-existed military 
service, and was part of his character of personality.  Dr. 
D.M. specifically found that the veteran had no 
schizophrenia, no PTSD, and no service-connected psychiatric 
disorder.  Dr. D.M. cited the veteran's ability to work and 
support his wife and otherwise function for decades as 
factors supporting his conclusion.

The other doctor, however, arrived at the opposite conclusion 
in his opinion report.  In that report, Dr. J.M. concluded 
that the veteran had schizophrenia, that it was at least as 
likely as not that the onset of his schizophrenia was during 
in military service, and that there was no suggestion that 
his condition pre-existed service.  Dr. J.M. provided a 
variety of reasons for his conclusion in his 10-page report, 
which included many references to documents found in the 
veteran's claims file.

First, Dr. J.M. noted that in the November 1979 letter from 
Baton Rouge Mental Health Center, R.K. described the veteran 
as "quite faithful in keeping his appointments."  This, 
according to Dr. J.M. implied that the schizophrenia 
diagnosis was reliable.  Second, Dr. J.M. cited portions of 
the veteran's travel board hearing transcript as proof that 
his mental illness existed since the veteran was in service.  
Specifically, Dr. J.M. found, when referring to the veteran's 
accounts of the circumstances surrounding his discharge, that 
"no one but a chronic schizophrenic could give an account as 
persuasive of illness as this."  Dr. J.M. also commented 
that he had never read a "more compelling account of the 
bewilderment that accompanies the onset of schizophrenia."  

Dr. J.M. also explained, when referring to the circumstances 
surrounding the veteran's discharge, that this was the 
veteran's first psychotic break and that there was no 
suggestion in the record that this pre-existed service.  Dr. 
J.M. explained that this scenario fit the typical onset of 
this disease, which usually occurred around the age of 19 or 
20 and that it would be a "very unusual case" if the 
veteran developed it at the age of 50, which is when he 
finally received treatment.

Regarding the delay in onset to diagnosis, Dr. J.M. explained 
that he had personal experiences with hundreds of chronically 
mentally ill persons, many with similar histories.  Based on 
these experiences, he felt that the veteran had lived a 
marginal life for forty-odd years until the condition 
worsened to the point where he was either forced to enter 
treatment or sought it voluntary.  Dr. J.M. cited the 
veteran's "nomadic lifestyle" and "spotty" work record as 
indications that he was not able to make sense of his life 
after the first episode.

Based on a review of the evidence, particularly the VA 
examination report and medical opinion report, the Board 
finds that service connection for schizophrenia must be 
granted.  Because these 2 reports include current diagnoses 
and etiology opinions, they are most relevant to the issue at 
hand.  In both reports, the doctors discussed the veteran's 
pertinent medical history as found in the claims file, and in 
both report the doctors provided reasons for their 
conclusions.  Both doctors appeared to be competent and 
therefore, these reports are highly probative.  Thus, there 
appears to be an approximate balance of positive and negative 
evidence regarding the merits of a claim.  As such the 
benefit of the doubt is to be resolved in the veteran's favor 
and service connection for schizophrenia is granted.  38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for schizophrenia is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


